DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the specification, amendments to the drawings, amendments to claims 1-5 and 11 and the cancellation of claim 6, in the response filed September 16, 2022, have been entered.
Claims 1-5 and 7-20 are currently pending in the above identified application.
Claims 13-20 have been withdrawn as being directed towards non-elected inventions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0247838 to Endle.
Regarding claims 1 and 8-12, Endle teaches an inorganic fiber web (nonwoven article) of inorganic fiber, including polycrystalline inorganic fibers, such as mullites and aluminosilicates chopped to desired lengths (plurality of polycrystalline, aluminosilicate ceramic fibers), and an inorganic binder which is activated to bond at least some of the fiber together, including alkali metal silicates, clays, silica sol, and bentonite (Endle, abstract, para 0027, 0031-0032, 0045, 0056), reading on the ceramic fibers being cohesively bonded together by a fired precursor inorganic binder and each cohesively bonded discontinuous fiber being bonded to one or a plurality of other discontinuous fibers at one or more locations.  Endle teaches the inorganic fiber having an average diameter of from about 4 to about 10 microns (Endle, para 0059), reading on each of the plurality of fibers exhibiting a diameter of at least 3 micrometers, specifically at least 4 micrometers. 
Regarding claims 8 and 10, Endle teaches the web having a bulk density of greater than about 0.1 grams per cm3 to 0.3 grams per cm3 and a weight per unit area in the range from about 500 g/m2 to about 2000 g/m2 (Id., para 0040). 
Regarding claim 9, Endle teaches the fiber web having a thickness greater than 5 cm (Endle, abstract).
Regarding claim 11, Endle teaches the web comprising inorganic particulate additives, including alkali metal silicate (Endle, abstract, para 0061, 0063, 0065).
Regarding claim 12, Endle teaches the web enhancing the fire-protecting of an object (Endle, para 0007), reading on the web being a fire protection article.  Examiner would also like to note that the limitation “wherein the article is selected from the group consisting of a filtration article, a thermal insulation article, an acoustic insulation article, a fire protection article, a mounting mat, a gasket, a catalyst support, an abrasive material or article, and combinations thereof” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  

Claims 1, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2012/0269691 to Kunze.
Regarding claims 1, 4-6, 9, and 12, Kunze teaches a needle-punched fiber mat (nonwoven article) comprising a fiber blanket (nonwoven structure) comprising polycrystalline alumina-silica fibers having an average length from 0.5 to 300 mm (discontinuous) (Kunze, abstract, para 0008, 0017, 0019, 0030-0034para 0019) that are impregnated with an organosilicon compound of siloxane compounds and free of organic binder (Id., abstract, para 0008) (cohesively bonded together by a fired precursor inorganic binder).  Kunze teaches the organosilane compounds prevent the inorganic fibers from scattering (Id., para 0062), reading on the organosilane cohesively bonding together the fibers.  As the fiber mat is needle-punched and impregnated with the organosilane, it would necessarily have each of the cohesively bonded discontinuous fiber be bonded to one or a plurality of other discontinuous fiber at one or more location along its length. Kunze teaches the fibers having an average diameter of 4 to 8 micron (Kunze, para 0019, 0033-0034), reading on each of the fiber exhibiting a diameter of at least 3 micron, specifically 4 to 8 micron.
Regarding claim 9, Kunze teaches the fiber blanket having a thickness from about 1 to about 50 mm (Kunze, para 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endle, as applied to claims 1 and 8-12 above.
Regarding claims 2-3, Endle teaches an embodiment formed on a belt having a carrier approximately 60 cm wide (Endle, para 0127).  Endle teaches the inorganic fibers having a length of 20 cm and the mat having a thickness of 8.9 cm (Id., para 0127-0130).  Endle shows the web being generally planar (Id., Fig. 1 and 2), reading on the web being a two-dimensional structure as best understood by Examiner.  Endle teaches the inorganic fiber having an average diameter of from about 4 to about 10 microns and an average length from about 0.5 to about 10 cm (Id., para 0059), reading on the cohesively bonded discontinuous fibers having a length that is less than the longest or shortest major surface dimension of the structure and greater than the thickness dimension of the two-dimensional nonwoven structure.  While Endle does not teach the specific dimension of the mat when the fiber are the polycrystalline inorganic fiber, such as mullite, it would have been obvious to one of ordinary skill in the before the effective filing date to form the web of Endle having the exemplified dimensions of a thickness of 8.9 cm and fiber length of 20 cm as Endle disclosed that they can be used alternatively or in combination as the inorganic fiber and based on the desire to practice the invention of Endle based on the totality of the teachings. 
Regarding claims 4-5, Endle teaches the web being further processed into discrete articles and the articles may comprises any suitable shape, size or configuration (Endle, para 0041).  Endle teaches a particular article being fire-protective applications, including fire-protective pillows, fire-protective blankets and the like (Id., para 0039, 0041).  Endle shows the web in the form of a fire protective article at least partially wrapped cylinder (Id., Fig. 4, para 0068).  A cylinder reads on a three dimensional molded feature formed with the cohesively bonded discontinuous fiber.  The diameter of the cylinder reads on the shortest major surface.  Endle teaches the fiber web having a thickness greater than 5 cm (Endle, abstract).  Endle teaches the inorganic fibers having a length of 20 cm and the mat having a thickness of 8.9 cm (Id., para 0127-0130).  While Endle does not specifically teach the fiber length being less than or equal to the shortest major surface dimension, based on Figure 4, a mat thickness of 8.9 cm and fiber length of 20 cm, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the 20 cm fiber length to be less than the diameter of the cylinder (shortest major surface dimension) since the cylinder is shown as having a diameter that is over 8 times the thickness of the web.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze, as applied to claims 1, 9, and 12 above.
Regarding claims 2-3 and 7, Kunze teaches the fibers having a length of 0.5 to 300 cm (Kunze, para 0019, 0033-0034). Kunze teaches the fiber blanket having a thickness from about 1 to about 50 mm (Kunze, para 0020).  Kunze teaches specific fiber mat having dimensions of 295 mm length by 48 mm width (two dimensional structure) that were wound around a cylindrical monolith body having a diameter of 86 mm and 55 mm long (Id., para 0109).  While Kunze does not explicitly teach the fiber length being less than the longest or shortest major surface dimension of the structure or between those dimensions as well as being greater than the thickness, the fiber length and mat dimensions disclosed encompasses and overlaps the instant claimed ranges.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the fiber length and mat dimension, such as resulting within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 4-5, Kunze teaches a specific fiber mat having dimensions of 295 mm length by 48 mm width wound around a cylindrical monolith body (molded) having a diameter of 86 mm and 55 mm long (Kunze, Fig. 5 para 0109), reading on a three-dimensional molded feature having a shortest major surface of at least 48 mm.  Kunze teaches the fibers having a length of 0.5 to 300 mm (Id., para 0019, 0033-0034).  Kunze teaches the fiber blanket having a thickness from about 1 to about 50 mm (Kunze, para 0020).   While Kunze does not explicitly teach the fiber length being less than shortest major surface of the three dimensionally molded feature (claim 4) and greater than the thickness dimension of the fiber mat (claim 5), the fiber length and mat dimensions disclosed encompasses and overlaps the instant claimed ranges.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the fiber length and mat dimension, such as resulting within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive with regards to the application of Endle and Kunze. 
Applicant argues that while the references teach an average diameter greater than 3 microns, the minimum diameter for each case is less than 1 micron and there means that each fiber does not meet the limitations of the claim.  Examiner respectfully disagrees.  Applicant appears to be arguing that that fiber less than 3 micron are excluded from the claim.  However, claim recites the limitation a nonwoven structure comprising a plurality of discontinuous polycrystalline, aluminosilicate ceramic fibers, each of the plurality of polycrystalline, aluminosilicate ceramic fibers exhibits a diameter of at least 3 micrometers.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore, additional fibers can be present that do not meet the claimed dimensions as long as a plurality, i.e. at least two fibers, are present having the claimed composition and dimensions.  As the claim does not limit all of the fibers of the nonwoven to having the specified dimension, Applicant’s arguments are not commensurate in scope with the current claim limitation and Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2012/0313282 to Sakane teaches a holding material for catalyst converter using inorganic fibers and having a non-flat surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789